Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Acknowledgment is made of Applicant's claim for foreign priority based on a Patent Application KR10-2020-0102091 filed on 8/13/20.  It is noted that Applicant has filed a certified copy of the applications as required by 35 U.S.C. 119(b).

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance: the closest prior art obtained from an Examiner’s search (GOMAS, US Pub. No.: 2012-0275659; MINDEL, US Pub. No.: 2021-0153479; PSOTA, US Pub. No.: 2019-0138801) does not teach nor suggest in detail the limitations: 
“A system for monitoring in-pen livestock by using edge information about livestock, the system comprising: a communication module configured to transmit or receive data to or from a plurality of edge lightings, installed in a certain space to emit light toward livestock bred in a pen, and a camera installed in a specific region of the certain space; a memory configured to store a program for controlling the plurality of edge lightings and the camera to generate monitoring information about the livestock; and a processor configured to execute the program stored in the memory, wherein, by executing the program, the processor generates first to third frame synchronization signals synchronized, controls the plurality of edge lightings on the basis of the first frame synchronization signal, obtains image information photographed by the camera on the basis of a timing synchronized with the plurality of edge lightings according to the second frame synchronization signal, synchronizes the photographed image information with the third frame synchronization signal to store the synchronized image information, extracts a plurality of edge information about at least one domestic animal, corresponding to the edge lighting, from the image information on the basis of the third frame synchronization signal, and synthesizes the extracted plurality of edge information to generate the monitoring information about the livestock” 
           as well as the combination of all the limitations within the independent claims and the enabling portions of the specification.  
The closest prior art of record GOMAS does not teach or suggest in detail using a plurality of edge lightings that are in a certain area to emit light toward in-pen livestock.  The prior art is silent as to frame synchronization, generating frame synchronization signals, controlling edge lightings for frame synchronization signal, as well as silent as to timing synchronization for image capture with the plurality of edge lightings according to a frame synchronization signal.  The prior art does not include synchronizing photographed image information or extracting a plurality of edge information about the domestic animal corresponding to the edge lighting, from the image information of the third frame synchronization signal.  Finally, the prior art is silent as to synthesizing extracted edge information to generate monitoring information about the livestock as presented by the Applicant.  
GOMAS discloses edge detection from feature extraction from captured livestock images for monitoring in-pen live-stock.   The closest NPL VAN HERTEM (VAN HERTEM, “Comparison of segmentation algorithms for cow contour extraction from natural barn background in side view images”, 2013) discusses edge detection and extraction for at least one livestock animal imaged as well as discussing capturing a plurality of images for edge detection but is silent as to at least frame synchronization, generating frame synchronization signals, controlling edge lightings on the basis of the frame synchronization signal, as well as silent as to timing synchronization for image capture with the plurality of edge lightings according to a frame synchronization signal. 
Whereas, as stated above, Applicant’s claimed invention recites transmitting or receive data to or from a plurality of edge lightings installed in a certain space to emit light toward livestock bred in a pen.  The claims recite a program for controlling the plurality of edge lightings, generating first to third frame synchronization signals synchronized, controlling the plurality of edge lightings of the first frame synchronization signal, and obtaining image information photographed by the camera on the basis of a timing synchronized with the plurality of edge lightings according to the second frame synchronization signal. The claims further recite a system that synchronizes the photographed image information with the third frame synchronization signal to store the synchronized image information, extracts a plurality of edge information about at least one domestic animal, corresponding to the edge lighting, from the image information on the basis of the third frame synchronization signal, and synthesizes the extracted plurality of edge information to generate the monitoring information about the livestock.
So as indicated by the above statements, Applicant’s arguments and amendment have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification. 
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1-19 are allowed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN M ADAMS whose telephone number is 571-270-3688.  The examiner can normally be reached on Mon-Thurs from 7:30-5:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4688.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/EILEEN M ADAMS/Primary Examiner, Art Unit 2481